DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-5 directed to Species II non-elected without traverse.  Accordingly, claims 3-5 have been cancelled.
Drawings
The drawings objections included in Office Action mailed on 10/19/20, are withdrawn per applicant’s amendment filed o 01/26/2021.
Specification
The specification objection included in Office Action mailed on 10/19/20, is withdrawn per applicant’s amendment filed o 01/26/2021.
Allowable Subject Matter
Claims 1-2 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Motoki JP 2003135385) does not disclose, with respect to claim 1, an endoscope comprising a deformation restricting section configured to restrict an outward expansion of the intermediate section, the deformation restricting section having, wherein a first end of the intermediate section is connected at a transition between an upper end of the deformation restricting section and a lower end of the central section as claimed. Rather, Motoki teaches an endoscope apparatus comprising 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795